Title: To James Madison from Caleb Atwater, 18 March 1823
From: Atwater, Caleb
To: Madison, James


        
          Dear Sir,
          Circleville Ohio March 18, 1823.
        
        I herewith forward to you, the Report of our commissioners of common schools, to our late General Assembly. The bill is badly printed, which I have corrected. This system is now before the people of this state and will be acted on at the next Session of our Legislature. Should your leisure permit, I should feel myself greatly obliged to you, for any suggestions you may think proper to make, as to any amendments which in your opinion, ought to be made to our bill.
        You will perceive, that although our bill, contains the substance of the New York common school system, yet we have not one fourth part as many officers as they have, and our commissioners are appointed by our courts.
        We have learned that some officers ought not to be elected by the people en masse, where intrigue exerts an undue influence on the minds of the electors. Any aid, you may think proper to render us, in our attempt to introduce a system of education for our common schools, will be thankfully received and gratefully acknowledged by the good people of Ohio. I am respectfully Your’s truly
        
          Caleb Atwater
        
       